DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 03/05/2021.
Claims 2, 17, 20-28 and 31-35 have been canceled.
Claims 1, 3-16, 18-19 and 29-30 are pending and have been examined.
Claims 1, 3-16, 18-19 and 29-30 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 360 a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
Claims 1, 3-16, 18-19 are objected to because of the following informalities:  
Claim 1 – “prioritising” should be “prioritizing”
Claims 3-16, 18-19 – “A method as claimed in claim…” should be “The method of claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 20100109860 A1) and further in view of Brew et al. (US 20170132306 A1).

As to claim 1, Williamson et al. teaches the network event data comprising notifications of network events occurring within a network (See ¶ [0002], Teaches that a stream of “alarms” or fault events that are generated by the myriad of devices and components that make up the system infrastructure.);
	for individual notified network events within the received network event data, identifying a category of the notified network event (See ¶¶ [0017], [0018] and claim 1, Teaches a method of identifying potentially redundant alarms in a plurality of alarms, comprising: assigning an alarm category from a plurality of alarm categories to each alarm in the plurality of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both. For example, a category assignment 116 may exist in the alarm category data assigning a specific category, indicated by the category ID 118, to each individual alarm condition 110 represented in the alarm history data 102. In another example, a category assignment 116 may exist in the alarm category data assigning a specific category to each unique combination of device type 108 and alarm condition 110 represented in the alarm history data 102. As will be appreciated, multiple category assignments 116 may exist in the alarm category data 114 with the same category ID 118, indicating the same category is to be assigned to different combinations of device types, indicated by the device type 108, and/or alarm conditions, indicated by the alarm condition 110.); 
	and filtering the received network event data on the basis of co-occurrence in the network of network events in individual network categories with network events in other network categories wherein filtering the received network event data on the basis of co-occurrence of network events in individual network categories with network events in other network categories comprises prioritizing notified network events belonging to categories for which a measure of co-occurrences of network events in the category with network events in other network categories is lowest (See ¶¶ [0005], [0025]-[0026], Teaches that  a coefficient of correlation is computed between each distinct pair of alarm categories that indicates the probability that an alarm assigned to the second category of the pair occurs coincidently within the alarm history data with an alarm assigned to the first category of the pair, given that an alarm assigned to the first category has occurred. Two alarms in the alarm history data are considered to have occurred coincidently with each other if the time of occurrence of the first alarm is within an incident interval before or after the time of occurrence of the second alarm. Finally, a list of potentially redundant alarms is created consisting of pairs of alarm categories having a coefficient of correlation equal to or exceeding a threshold value. The routine 200 then proceeds from operation 204 to operation 206, where the statistical correlation module 120 filters the alarm records 104 in the alarm history data 102 by excluding alarms assigned to certain categories from the computational process, according to one embodiment. For example, alarm categories known to occur frequently in the alarm history data 102, such as heartbeat alarms, are excluded from the analysis, since the frequency may result in this alarm category being highly correlated with other categories. In another example, alarm categories that occur very infrequently in the alarm history data 102 may also be excluded, since the low occurrence of these alarms may make any statistical correlation found for the alarm category unreliable. In addition, there may be minimal advantage to reducing redundant alarms of these categories because they occur infrequently. It will be appreciated by one skilled in the art that other methods of filtering the alarms in the alarm history data 102 before computational processing may be imagined beyond those described above, and this application is intended to cover all such methods of filtering alarms. By filtering the alarms of these categories from the alarm history data 102 before computing the coefficients of correlation between categories, the overall computational process may be made more efficient. In another embodiment, the alarms assigned to the excluded categories may be included in the computational process, but the categories may be removed from the results before generating the list of potentially redundant alarm categories). 
However, it does not expressly teach a method for managing network event data, the method comprising: receiving incoming network event data.
Brew et al., from analogous art, teaches a method for managing network event data, the method comprising: receiving incoming network event data (See ¶ [0029], Teaches that the live events can be grouped according to the correlation rules as they arrive to the system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brew et al. into Williamson et al. to analyze one or more events in order to identify groups of events that occur together in order to group events for presentation of a reduced number of events to an operator.
One of ordinary skill in the art would have been motivated because it allows one to analyze one or more events in order to identify groups of events that occur together in order to group events for presentation of a reduced number of events to an operator (See Brew et al. ¶ [0020]).

As to claim 3, the combination of Williamson et al. and Brew et al. teaches the method according to claim 1 above. Williamson et al. further teaches wherein filtering the received network event data on the basis of co-occurrence in the network of network events in individual network categories with network events in other network categories comprises filtering based on co-occurrence of events in individual event categories with network events in all other categories of network event (See ¶¶ [0005], [0025]-[0026], Teaches that a coefficient of correlation is computed between each distinct pair of alarm categories that indicates the probability that an alarm assigned to the second category of the pair occurs coincidently within the alarm history data with an alarm assigned to the first category of the pair, given that an alarm assigned to the first category has occurred. Two alarms in the alarm history data are considered to have occurred coincidently with each other if the time of occurrence of the first alarm is within an incident interval before or after the time of occurrence of the second alarm. Finally, a list of potentially redundant alarms is created consisting of pairs of alarm categories having a coefficient of correlation equal to or exceeding a threshold value. The routine 200 then proceeds from operation 204 to operation 206, where the statistical correlation module 120 filters the alarm records 104 in the alarm history data 102 by excluding alarms assigned to certain categories from the computational process, according to one embodiment. For example, alarm categories known to occur frequently in the alarm history data 102, such as heartbeat alarms, are excluded from the analysis, since the frequency may result in this alarm category being highly correlated with other categories. In another example, alarm categories that occur very infrequently in the alarm history data 102 may also be excluded, since the low occurrence of these alarms may make any statistical correlation found for the alarm category unreliable. In addition, there may be minimal advantage to reducing redundant alarms of these categories because they occur infrequently. It will be appreciated by one skilled in the art that other methods of filtering the alarms in the alarm history data 102 before computational processing may be imagined beyond those described above, and this application is intended to cover all such methods of filtering alarms. By filtering the alarms of these categories from the alarm history data 102 before computing the coefficients of correlation between categories, the overall computational process may be made more efficient. In another embodiment, the alarms assigned to the excluded categories may be included in the computational process, but the categories may be removed from the results before generating the list of potentially redundant alarm categories). 

As to claim 4, the combination of Williamson et al. and Brew et al. teaches the method according to claim 1 above. Williamson et al. further teaches wherein identifying a category of a notified network event comprises: determining a category of network events to which the notified network event corresponds; and assigning the notified network event to the determined category (See ¶¶ [0017], [0018] and claim 1, Teaches a method of identifying potentially redundant alarms in a plurality of alarms, comprising: assigning an alarm category from a plurality of alarm categories to each alarm in the plurality of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both. For example, a category assignment 116 may exist in the alarm category data assigning a specific category, indicated by the category ID 118, to each individual alarm condition 110 represented in the alarm history data 102. In another example, a category assignment 116 may exist in the alarm category data assigning a specific category to each unique combination of device type 108 and alarm condition 110 represented in the alarm history data 102. As will be appreciated, multiple category assignments 116 may exist in the alarm category data 114 with the same category ID 118, indicating the same category is to be assigned to different combinations of device types, indicated by the device type 108, and/or alarm conditions, indicated by the alarm condition 110.).

As to claim 5, the combination of Williamson et al. and Brew et al. teaches the method according to claim 1 above. Williamson et al. further teaches further comprising defining categories of network events based on at least one of historical network event data; real-time incoming network event data (See ¶¶ [0015], [0017], Teaches that referring now to FIG. 1, an illustrative operating environment 100 and several software components for generating a list of potentially redundant alarms is shown, according to embodiments. The environment 100 includes alarm history data 102. The alarm history data 102 consists of alarm records 104 representing individual alarms or other events captured over a period of time from a stream of alarms or events generated by devices or components comprising a network or other complex system. For example, the alarm history data 102 may contain hundreds of thousands of alarm records 104 collected over a two year period from devices in a complex network operated by a network service provider. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2.).

As to claim 6, the combination of Williamson et al. and Brew et al. teaches the method according to claim 5 above. Williamson et al. further teaches wherein defining categories of network events comprises: identifying attributes of network events; selecting an identified attribute for category definition; and specifying individual categories of network events corresponding to different possible values of the selected attribute (See ¶¶ [0017]-[0018], Teaches that the environment 100 may also include alarm category data 114 which defines a number of categories of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both. For example, a category assignment 116 may exist in the alarm category data assigning a specific category, indicated by the category ID 118, to each individual alarm condition 110 represented in the alarm history data 102. In another example, a category assignment 116 may exist in the alarm category data assigning a specific category to each unique combination of device type 108 and alarm condition 110 represented in the alarm history data 102. As will be appreciated, multiple category assignments 116 may exist in the alarm category data 114 with the same category ID 118, indicating the same category is to be assigned to different combinations of device types, indicated by the device type 108, and/or alarm conditions, indicated by the alarm condition 110. It will further be appreciated that other methods of categorizing alarms may be imagined beyond the mechanism described above, and this application is intended to cover all such methods of categorizing alarms).

As to claim 7, the combination of Williamson et al. and Brew et al. teaches the method according to claim 6 above. Williamson et al. further teaches wherein identifying a category of a notified network event comprises: determining a value of the selected attribute for the notified network event; and assigning the notified network event to the (See ¶¶ [0017]-[0018], Teaches that the environment 100 may also include alarm category data 114 which defines a number of categories of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both. For example, a category assignment 116 may exist in the alarm category data assigning a specific category, indicated by the category ID 118, to each individual alarm condition 110 represented in the alarm history data 102. In another example, a category assignment 116 may exist in the alarm category data assigning a specific category to each unique combination of device type 108 and alarm condition 110 represented in the alarm history data 102. As will be appreciated, multiple category assignments 116 may exist in the alarm category data 114 with the same category ID 118, indicating the same category is to be assigned to different combinations of device types, indicated by the device type 108, and/or alarm conditions, indicated by the alarm condition 110. It will further be appreciated that other methods of categorizing alarms may be imagined beyond the mechanism described above, and this application is intended to cover all such methods of categorizing alarms).

As to claim 8, the combination of Williamson et al. and Brew et al. teaches the method according to claim 6 above. Williamson et al. further teaches wherein, the attribute indicates a source of the network event (See ¶¶ [0016]-[0017], Teaches that Each alarm record 104 may include a device ID 106 identifying the device or component that generated the alarm, a device type 108 identifying the type of the device or component that generated the alarm, an alarm condition 110 indicating the type of condition represented by the alarm, and a timestamp 112. According to one embodiment, the timestamp 112 may indicate the time when the alarm occurred. In another embodiment, the timestamp 112 may indicate the time when the alarm was received by an alarm management system. The alarm history data 102 may be stored in a database to permit statistical computations to be carried out against the data as well as allow other analysis and reporting to be performed. The environment 100 may also include alarm category data 114 which defines a number of categories of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both.).).

As to claim 9, the combination of Williamson et al. and Brew et al. teaches the method according to claim 6 above. Williamson et al. further teaches wherein the attribute indicates a type of the network event (See ¶¶ [0016]-[0017], Teaches that Each alarm record 104 may include a device ID 106 identifying the device or component that generated the alarm, a device type 108 identifying the type of the device or component that generated the alarm, an alarm condition 110 indicating the type of condition represented by the alarm, and a timestamp 112. According to one embodiment, the timestamp 112 may indicate the time when the alarm occurred. In another embodiment, the timestamp 112 may indicate the time when the alarm was received by an alarm management system. The alarm history data 102 may be stored in a database to permit statistical computations to be carried out against the data as well as allow other analysis and reporting to be performed. The environment 100 may also include alarm category data 114 which defines a number of categories of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both.). 

As to claim 10, the combination of Williamson et al. and Brew et al. teaches the method according to claim 1 above. Williamson et al. further teaches further comprising: determining a noise score for categories of network events occurring in the network, wherein the noise score of a network event category is based on co-occurrence of network events in the category with network events in other categories (See ¶ [0030], Teaches that the routine 200 then proceeds from operation 208 to operation 210, where the statistical correlation module 120 computes the coefficients of correlation between pairs of alarm categories, utilizing the sorted and filtered alarm history data 102, the alarm category data 114, and the incidence interval determined in operation 208 above, as will be described in detail below in regard to FIG. 3. According to embodiments, a coefficient of correlation is computed for each distinct pair of alarm categories defined in the alarm category data 114 having corresponding alarms in the alarm history data 102. In one embodiment, the coefficient of correlation between two alarm categories, category A and category B, represents the observed probability that an alarm of category B is found in the alarm history data 102 to have occurred within the incidence interval of an alarm of category A, given that an alarm of category A has occurred in the alarm history data.); 
and for individual notified network events within the received network event data, associating the determined noise score for the category to which the notified network event belongs with the notified network event; wherein filtering the received network data comprises filtering the notified network events based upon their associated category noise score (See ¶¶ [0031], [0033], Teaches that the threshold value is used to identify correlated alarm category pairs that are candidates for further investigation to determine if the alarms of these categories are redundant. According to one embodiment, the desired threshold value is determined such that the amount of time spent investigating alarm category pairs that are subsequently determined to be unrelated is less than the amount of time that will be saved by eliminating the redundant alarms discovered. The routine 200 proceeds to operation 214, where the statistical correlation module 120 generates the list of potentially redundant alarm categories 122 consisting of pairs of alarm categories having coefficients of correlation greater than the threshold value selected in operation 212. As discussed above in regard to FIG. 1, the list of potentially redundant alarm categories 122 may be further investigated to determine whether the alarms of one of the pair of categories are redundant, and thus can be removed from the alarm stream).

As to claim 11, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. Williamson et al. further teaches wherein filtering the received network event data comprises, for individual notified network events within the received network event data, comparing the category noise score associated with the notified network event to a threshold, and forwarding the notified network event for processing if the noise score is below the threshold (See ¶¶ [0031], [0033], Teaches that the threshold value is used to identify correlated alarm category pairs that are candidates for further investigation to determine if the alarms of these categories are redundant. According to one embodiment, the desired threshold value is determined such that the amount of time spent investigating alarm category pairs that are subsequently determined to be unrelated is less than the amount of time that will be saved by eliminating the redundant alarms discovered. The routine 200 proceeds to operation 214, where the statistical correlation module 120 generates the list of potentially redundant alarm categories 122 consisting of pairs of alarm categories having coefficients of correlation greater than the threshold value selected in operation 212. As discussed above in regard to FIG. 1, the list of potentially redundant alarm categories 122 may be further investigated to determine whether the alarms of one of the pair of categories are redundant, and thus can be removed from the alarm stream).

As to claim 12, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. Williamson et al. further teaches wherein determining a noise score for categories of events occurring in the network comprises determining the noise score based on co-occurrence of events in individual event categories with network events in all other categories of network event (See ¶¶ [0030], [0041] Teaches that the routine 200 then proceeds from operation 208 to operation 210, where the statistical correlation module 120 computes the coefficients of correlation between pairs of alarm categories, utilizing the sorted and filtered alarm history data 102, the alarm category data 114, and the incidence interval determined in operation 208 above, as will be described in detail below in regard to FIG. 3. According to embodiments, a coefficient of correlation is computed for each distinct pair of alarm categories defined in the alarm category data 114 having corresponding alarms in the alarm history data 102. If, at operation 310, no additional alarm records 104 remain in the alarm history data 102 for analysis, the routine 300 proceeds to operation 314 where the statistical correlation module 120 calculates the coefficients of correlation R.sub.A,B for each distinct pair of alarm categories defined in the alarm category data 114. In one embodiment, the coefficient of correlation R.sub.A,B between a distinct pair of alarm categories A and B is calculated by dividing the number of times an alarm of category B occurred coincidentally with an alarm of category A by the number of time an alarm of category A occurred in the alarm history data).

As to claim 13, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. Williamson et al. further teaches wherein determining a noise score for categories of network events occurring in the network comprises determining a noise score for each category of network event occurring in the network (See ¶¶ [0030], [0041] Teaches that the routine 200 then proceeds from operation 208 to operation 210, where the statistical correlation module 120 computes the coefficients of correlation between pairs of alarm categories, utilizing the sorted and filtered alarm history data 102, the alarm category data 114, and the incidence interval determined in operation 208 above, as will be described in detail below in regard to FIG. 3. According to embodiments, a coefficient of correlation is computed for each distinct pair of alarm categories defined in the alarm category data 114 having corresponding alarms in the alarm history data 102. If, at operation 310, no additional alarm records 104 remain in the alarm history data 102 for analysis, the routine 300 proceeds to operation 314 where the statistical correlation module 120 calculates the coefficients of correlation R.sub.A,B for each distinct pair of alarm categories defined in the alarm category data 114. In one embodiment, the coefficient of correlation R.sub.A,B between a distinct pair of alarm categories A and B is calculated by dividing the number of times an alarm of category B occurred coincidentally with an alarm of category A by the number of time an alarm of category A occurred in the alarm history data).

As to claim 14, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. Williamson et al. further teaches wherein determining a noise score for categories of network events occurring in the network comprises determining a noise score based on historic network event data (See ¶¶ [0035], [0034],Teaches that the routine 300 begins at operation 302, where the statistical correlation module 120 selects the initial alarm from the alarm history data 102 with which to begin the computational process. FIG. 3 illustrates an exemplary routine 300 for computing the coefficients of correlation between pairs of alarm categories based on the alarms in the alarm history data 102 and the assigned categories for each alarm from operation 204 described above. As discussed above, the coefficient of correlation computed by routine 300 between two alarm categories, category A and category B, represents the observed probability that an alarm of category B is found in the alarm history data 102 to have occurred within the incidence interval of an alarm of category A, given that an alarm of category A has occurred in the alarm history data.).

As to claim 15, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. Williamson et al. further teaches wherein determining a noise score for categories of network events occurring in the network comprises determining the noise score on the basis of network event data representing network events that occurred over a training time period (See ¶¶ [0035], [0034],Teaches that the routine 300 begins at operation 302, where the statistical correlation module 120 selects the initial alarm from the alarm history data 102 with which to begin the computational process. FIG. 3 illustrates an exemplary routine 300 for computing the coefficients of correlation between pairs of alarm categories based on the alarms in the alarm history data 102 and the assigned categories for each alarm from operation 204 described above. As discussed above, the coefficient of correlation computed by routine 300 between two alarm categories, category A and category B, represents the observed probability that an alarm of category B is found in the alarm history data 102 to have occurred within the incidence interval of an alarm of category A, given that an alarm of category A has occurred in the alarm history data.).

As to claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a computer program product comprising non transitory computer readable media having stored thereon a computer program comprising (See Claim 14, A computer-readable storage medium having computer-executable instructions stored thereon that, when executed by a computer, cause the computer to).

As to claim 30, Williamson et al. teaches a manager for managing network event data, the manager comprising a processor and a memory (See ¶ [0045], Teaches that FIG. 5 is a block diagram illustrating a computer system 500 configured to identify potentially redundant alarms based on a statistical correlation between categories of alarms, in accordance with exemplary embodiments. Such a computer system 500 may be utilized to implement the statistical correlation module 120 described above in regard to FIG. 1. The computer system 500 includes a processing unit 502, a memory 504, one or more user interface devices 506, one or more input/output (“I/O”) devices 508, and one or more network interface controllers 510, each of which is operatively connected to a system bus 512.),
	the network event data comprising notifications of network events occurring within a network (See ¶ [0002], Teaches that a stream of “alarms” or fault events that are generated by the myriad of devices and components that make up the system infrastructure.);
	for individual notified network events within the received network event data, identify a category of the notified network event (See ¶¶ [0017], [0018] and claim 1, Teaches a method of identifying potentially redundant alarms in a plurality of alarms, comprising: assigning an alarm category from a plurality of alarm categories to each alarm in the plurality of alarms. The alarm category data 114 provides a mechanism for categorizing the alarms in the alarm history data 102 for the computation of the coefficients of correlation between alarm categories, as will be described in detail below in regard to FIG. 2. In one embodiment, the alarm category data 114 consists of one or more category assignments 116. Each category assignment 116 specifies that a particular category, indicated by a category ID 118, is to be assigned to alarms having a particular device type 108, a particular alarm condition 110, or both. For example, a category assignment 116 may exist in the alarm category data assigning a specific category, indicated by the category ID 118, to each individual alarm condition 110 represented in the alarm history data 102. In another example, a category assignment 116 may exist in the alarm category data assigning a specific category to each unique combination of device type 108 and alarm condition 110 represented in the alarm history data 102. As will be appreciated, multiple category assignments 116 may exist in the alarm category data 114 with the same category ID 118, indicating the same category is to be assigned to different combinations of device types, indicated by the device type 108, and/or alarm conditions, indicated by the alarm condition 110.); 
	and filter the received network event data on the basis of co-occurrence in the network of network events in individual network categories with network events in other network categories wherein to filter the received network event data on the basis of co-occurrence of network events in individual network categories with network events in (See ¶¶ [0005], [0025]-[0026], Teaches that  a coefficient of correlation is computed between each distinct pair of alarm categories that indicates the probability that an alarm assigned to the second category of the pair occurs coincidently within the alarm history data with an alarm assigned to the first category of the pair, given that an alarm assigned to the first category has occurred. Two alarms in the alarm history data are considered to have occurred coincidently with each other if the time of occurrence of the first alarm is within an incident interval before or after the time of occurrence of the second alarm. Finally, a list of potentially redundant alarms is created consisting of pairs of alarm categories having a coefficient of correlation equal to or exceeding a threshold value. The routine 200 then proceeds from operation 204 to operation 206, where the statistical correlation module 120 filters the alarm records 104 in the alarm history data 102 by excluding alarms assigned to certain categories from the computational process, according to one embodiment. For example, alarm categories known to occur frequently in the alarm history data 102, such as heartbeat alarms, are excluded from the analysis, since the frequency may result in this alarm category being highly correlated with other categories. In another example, alarm categories that occur very infrequently in the alarm history data 102 may also be excluded, since the low occurrence of these alarms may make any statistical correlation found for the alarm category unreliable. In addition, there may be minimal advantage to reducing redundant alarms of these categories because they occur infrequently. It will be appreciated by one skilled in the art that other methods of filtering the alarms in the alarm history data 102 before computational processing may be imagined beyond those described above, and this application is intended to cover all such methods of filtering alarms. By filtering the alarms of these categories from the alarm history data 102 before computing the coefficients of correlation between categories, the overall computational process may be made more efficient. In another embodiment, the alarms assigned to the excluded categories may be included in the computational process, but the categories may be removed from the results before generating the list of potentially redundant alarm categories). 
However, it does not expressly teach the memory containing instructions executable by the processor such that the manager is operable to: receive incoming network event data.
Brew et al., from analogous art, teaches the memory containing instructions executable by the processor such that the manager is operable to: receive incoming network event data (See ¶ [0029], Teaches that the live events can be grouped according to the correlation rules as they arrive to the system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brew et al. into Williamson et al. to analyze one or more events in order to identify groups of events that occur together in order to group events for presentation of a reduced number of events to an operator.
 (See Brew et al. ¶ [0020]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 20100109860 A1) and further in view of Brew et al. (US 20170132306 A1) and further in view of Slutsman et al. (US 20100100775 A1).

As to claim 16, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. However, it does not expressly teach further comprising updating a noise score of at least one network event category on occurrence of an update trigger.
Slutsman et al., from analogous art, teaches further comprising updating a noise score of at least one network event category on occurrence of an update trigger (See ¶¶ [0023], Teaches that the event history data 120 is continuously collected by the data collection module 118, while the statistical modeling module 124 periodically computes the statistical correlation between events based on the latest collected data and updates the statistical correlation filter 114 with the list of redundant events.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Slutsman et al. 
One of ordinary skill in the art would have been motivated because it allows one to the management of fault events generated by devices on the network based on a statistical correlation of events (See Slutsman et al. ¶ [0001]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 20100109860 A1) and further in view of Brew et al. (US 20170132306 A1) and further in view of Foxworthy (US 10664550 B1).

As to claim 18, the combination of Williamson et al. and Brew et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein determining a noise score for categories of network events occurring in the network comprises generating a temporal association graph of network event categories, wherein the temporal association graph comprises a weighted graph having a vertex set of network event categories and an edge set of association relations between network event categories.
Foxworthy, from analogous art, teaches wherein determining a noise score for categories of network events occurring in the network comprises generating a temporal association graph of network event categories, wherein the temporal association graph comprises a weighted graph having a vertex set of network event categories and an edge set of association relations between network event categories (See Col. 8 Ln. 46, Teaches that competitive referral ecosystems or environments such as the illustrative competitive referral ecosystem 200 of FIG. 2 may arise from a variety of continuous time diffusion processes that characterize the flow of network traffic (e.g., of users) between web domains over time. In some embodiments, a competitive referral ecosystem may be defined as a temporal graph, G.sup.c(t)={E(t),V}, having nodes V with edges E of varying directed weight w.sub.i,j(t) reflecting the directed amount or rate of traffic from node i to node j. As described above, the nodes of G.sup.c(t) may correspond with the web domains of the network. A critical aspect of G is that of being a subgraph (e.g., sub-network) of the larger scale-free graph of the broader Internet containing a subset of competitive web domains V.sub.c and their neighbors within the pre-defined distance h described above (i.e., a sub-network including the competitive domain and each web domain connected to that domain by h or fewer total connections). It should be appreciated that the edges of the competitive referral ecosystem 200 are shown with different line styles based on different temporal dynamics, which illustrates the heterogeneity of the temporal distributions. In particular, the different line styles represent different styles of time series encountered when examining the edge weights between two nodes/domains over time. For example, without loss of generality, the competitive referral ecosystem 200 illustrates a “seasonal” pattern (i.e., not limited to calendar-based seasons) of network traffic between two domains with a dashed line, a constant flow of network traffic between two domains with a solid line, and a linear growth pattern of network traffic between two domains with a dotted line. Network traffic is event data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Foxworthy’s method in Williamson et al.’s statistical correlation module).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Foxworthy into the combination of Williamson et al. and Brew et al. to rank web domains based on increasing user traffic to a specific target web domain through both direct and indirect web traffic redirection and through deleterious effects to competitive web domains.
One of ordinary skill in the art would have been motivated because it allows one to rank web domains based on increasing user traffic to a specific target web domain through both direct and indirect web traffic redirection and through deleterious effects to competitive web domains (See Foxworthy Col. 8 Ln. 46).

As to claim 19, the combination of Williamson et al. and Brew et al. and Foxworthy teaches the method according to claim 18 above. Williamson et al. further teaches wherein generating a temporal association graph of network event categories comprises determining an association relation between network event categories according to a number of co-occurrences in the network of network events in the categories, wherein a co-occurrence of network events in two network event categories comprises occurrence of an event in each of the network event categories within a co-occurrence time window (See ¶¶ [0027]-[0029], Teaches that the routine 200 proceeds to operation 208, where an incidence interval is determined. The incidence interval defines the amount of time that is allowed to pass between two alarms in the alarm history data 102 while still considering the alarms to be coincident, i.e. having occurred at the same time, as will be described in more detail below in regard to FIG. 3. According to one embodiment, the appropriate value for the incidence interval is an interval just long enough to account for the expected variability in the timestamp 112 of coincidental alarms in the alarm history data 102. This variability may be caused by a number of factors, including, but not limited to, offsets in polling intervals of the log files of devices generating the coincidental alarms, real time clock drift between individual devices or between the devices and a central collector receiving the alarm stream, and dissimilar network delays between devices on disparate networks and the central collector. For example, an incidence interval of 2 minutes may be chosen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20100174945 A1) teaches a failure cause analysis system for estimating a cause of a failure in a communication network from recorded contents of internal processing of a communication apparatus includes: feature extraction means for extracting a statistical feature of the recorded contents at a time of occurrence of a failure; and failure cause estimation means for estimating a failure cause based on similarity between a statistical feature of the recorded contents that is acquired at a time of occurrence of a past failure with a known failure cause and the statistical feature of the recorded contents that is acquired at the time of occurrence of the failure. The failure cause analysis system of a communication network provided can acquire the 
Stluka et al. (US 20100211192 A1) teaches a method includes receiving at least one search parameter, where the at least one search parameter defines one or more restrictions on types of event patterns. The method also includes searching a collection of historical events associated with a process control system. The method further includes identifying one or more groups of alarms each having a pattern that satisfies the one or more restrictions. In addition, the method includes outputting information identifying the one or more groups of alarms. The method could also include receiving a selection of at least one of the one or more identified groups of alarms. The method could further include notifying one or more components in the process control system to begin dynamically suppressing alarms in the at least one selected group of alarms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        1/21/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454